Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Response to Amendment
Claims 37-49 are pending. Claims 1-36, and 44 are cancelled. Applicant’s amendment to the claim have overcome objection previously set forth in the Non-Final Office Action notified on 02/04/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 37-39, 41-42, 47-48, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom (US 20130102846) in view of Kucharski (US 20170035277).
Regarding claim 37, Sjostrom discloses an endoscope (endoscope 5; FIG. 1) used for insertion into a patient's body, comprising: 
an elongated shaft having a central axis (FIG. 1; para [0096]) with an image sensor (camera module 100; FIGS. 3-4) located at a distal end (FIG. 2A) of the elongated shaft, the elongated shaft having an insertion profile comprising a straight cylindrical shape (FIG. 2A), the elongated shaft having an a slotted sleeve (Bellows form slotted sleeve; FIG. 4), wherein the slotted sleeve is configured to deflect the elongated shaft  to provide for at least one deflected profile for orienting the image sensor for peripheral viewing, the image sensor having a viewing angle (actuating wires 60 deflect the camera; FIGS. 1-2; Para [0098], [0109]); 
a working channel (Holes 90; para [0100]) in the elongated shaft having a distal section, the working channel and distal section both adapted to accommodate an elongated straight tool extending therethrough when the elongated shaft is in the at least one deflected profile (Holes 90 allow fiber optic bundle to slide freely. Bending of distal end is up to 140 degree. Thus for a small angle bend, an elongated straight tool may be accommodated in to the hole 90. Para [0108]); and 
a pull-wire (Actuating wires 60; FIG. 2)  coupled to the inner slotted sleeve for moving the inner slotted sleeve between the insertion profile and the at least one deflected profile (Actuating wires are coupled to the slots formed by the bellows to deflect the camera; FIGS. 1-2; Para [0098], [0109]).
Sjostrom does not disclose an outer flexible sleeve. Kucharski teaches an outer flexible sleeve (Cover 21 is made from biocompatible elastomeric tubing 21; FIG. 2A; para [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sjostrom to have an outer flexible sleeve with the endoscope of Sjostrom in accordance with the teaching of Kucharski for the protection of the endoscope. Upon modification of Sjostrom as discussed above, all the features of the claim are achieved. 
Regarding claim 38, Sjostrom discloses wherein the image sensor in the insertion profile has a 0 to 15 degree viewing angle relative to the central axis of the insertion profile (The central axis is along the length of the endoscope, FIG. 1; Bending of distal end is up to 140 degree with respect to the central axis. This includes an angle range between 0-15 degree. Para [0108]).
Regarding claim 39, Sjostrom discloses wherein in the insertion profile the viewing angle is aligned with a central axis of the elongated shaft for introducing into the patient's body (FIG. 3B, camera cells 125 are aligned with the central axis of the insertion profile) and in the at least one deflected profile the viewing angle is angled away from said central axis (As can be seen from FIG.1, in the deflected profile, viewing angle is angle away from the central axis which is a straight line along the length of the endoscope.).  

Regarding claim 41, Sjostrom discloses wherein the image sensor in the at least one deflected profile has a 5 to 90 degree viewing angle relative to the central axis (Bending of distal end is up to 140 degrees. This includes an angle range between 5-90 degree. Para [0108]). 
 
Regarding claim 42, Sjostrom  in view of Kucharski teaches wherein the distal section of the working channel comprises an elastomeric wall (Kucharski: Cover 21 is made from biocompatible elastomeric tubing; FIG. 2A; para [0071]) adjacent to the inner slotted sleeve.  

Regarding claim 47, Sjostrom does not expressly disclose wherein a diameter of the working channel is at least 50% of a diameter of the distal end of the elongated shaft in the insertion profile.
Kucharski teaches wherein a diameter of the working channel is at least 50% of a diameter of the distal end of the elongated shaft in the insertion profile (The enlarged working channel is capable of accommodating passage of a tool having a circular cross-sectional shape with a diameter equal to at least 50% of the outer diameter of the insertion portion (D), preferably equal to at least 60% of D, and most preferably equal to at least 95% of D. para [0026]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sjostrom and have the working channel at least 50% of a diameter of the distal end of the elongated shaft in the insertion profile to accommodate passage of a tool having a larger circular cross-sectional shape (Para [0026] of Kucharski).

Regarding claim 48, Sjostrom discloses wherein the image sensor has a diagonal dimension that is at least 50% of a diameter of the distal end of the elongated shaft in the insertion profile (Image sensor location in diagonal dimension makes up more than 50 % of the distal end. Para [0104]).  

Claims 45, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom (US 20130102846) in view of Kucharski (US 20170035277) and further in view of Gatto (US 20030181823).
In regards to claim 45, Sjostrom does not explicitly disclose a fluid inflow source communicating with the working channel. However, providing channels with an inflow source in an endoscope device is well known. 
Gatto is directed to micro-endoscope assembly for the removal of tissue and cells (abstract) and teaches a fluid inflow source (pump 200; FIG. 1) communicating with the working channel (FIG.1; endoscope 12; tube body 17; pump 200; Para [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sjostrom to include a fluid inflow source and a tube/channel in accordance with the teachings of Gatto. This would be done for the predictable purpose of removal of tissue and cells during surgery.
In regards to claim 46, Sjostrom does not explicitly a negative pressure source communicating with a flow channel extending through the elongated shaft. However, providing channels and vacuum source in an endoscope device is well known. 
Gatto is directed to micro-endoscope assembly for the removal of tissue and cells (abstract) and teaches a negative pressure source communicating with a flow channel extending through the elongated shaft (The hub member 18 has ports which are fluidly connected to a vacuum source 90. endoscope 12; tube body 17; FIG. 1; para [0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sjostrom to include a negative pressure source and a tube/channel so that functionality of the endoscope could be increased. For example, the endoscope could be used as a suction tool as discussed above.
Allowable Subject Matter
Claim 40, 43, 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an endoscope used for insertion into a patient's body, comprising: wherein insertion of a rigid tool through the working channel causes movement from the first articulated profile to the second articulated profile, along with the remaining features of claim 40.
Closest prior art Sjostrom discloses working channel (Holes 90; para [0100]) and pull wire coupled to the inner slotted sleeve for deflection. Thus, deflection already being achieved by pull wire there is no reason  to modify Sjostrom to obtain bent profile by using a rigid tool as required by claim 40.
Regarding claims 43, the prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an actuator sleeve that is axially moveable relative to the inner slotted sleeve, such that movement of the actuator sleeve articulates the inner slotted sleeve into the at least one deflected profile, along with the remaining features of claim 43 and 37.
Regarding claims 49, the prior art of record fails to explicitly teach or fairly suggest, alone or in combination, wherein the working channel is configured with a distal portion that changes in a cross-sectional dimension between the insertion profile and the at least one deflected profile, along with the remaining features of claim 49 and 37.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        09/06/22